           Case 1:20-cr-00314-GHW Document 56 Filed 02/23/21 Page 1 of 1


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
 ------------------------------------------------------------ X         DOC #:
                                                               :        DATE FILED: 2/23/2021
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :
                                                               :              1:20-cr-314-GHW
                                                               :
 ETHAN PHELAN MELZER,                                          :                  ORDER
 a/k/a “Etil Reggad,”                                          :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         As stated on the record during the February 22, 2021 conference:

         Defendant’s initial set of motions are due no later than May 24, 2021. The Government’s

oppositions are due no later than 30 days following service of the motions. Defendant’s replies, if

any, are due no later than 14 days following service of the oppositions;

         The Government’s anticipated motion under Section 4 of the Classified Information

Procedures Act (CIPA), is due no later than June 23, 2021;

         The parties are directed to submit a joint letter to the Court regarding next steps for

Defendant’s anticipated second set of motions, by no later than May 24, 2021; and

         The Court will hold a status conference and, if necessary, a hearing on any of the parties’

motions, on July 26, 2021 at 10:00 a.m.

         SO ORDERED.

Dated: February 23, 2021                                           __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
